This was an appeal by the plaintiff from an award in this proceeding made by the North Carolina Industrial Commission denying compensation to the plaintiff under the provisions of the North Carolina Workmen's Compensation Act for the death of her husband, A. G. Morrow, who was an employee of the defendant North Carolina Exploration Company at the date of his death .
At the hearing of the proceeding, the Commission found from all the evidence that the death of plaintiff's husband did not result from an accident which arose out of and in the course of his employment, but did result from disease, which had no relation to his employment. On this finding of fact, compensation was denied.
On plaintiff's appeal from the award of the Commission to the judge of the Superior Court, the award was affirmed. From the judgment affirming the award the plaintiff appealed to the Supreme Court.
There was no evidence at the hearing of this proceeding by the North Carolina Industrial Commission tending to show that the death of plaintiff's husband, A. G. Morrow, was the result of an injury by accident, or was the result of an occupational disease. For this reason , the award of the Commission denying compensation to the plaintiff in this proceeding was properly affirmed by the judge of the Superior Court. The judgment is
Affirmed. *Page 876